DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on August 12, 2022 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, 14-17 of U.S. Patent No. 10,849,653. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7, 9, 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US Pat 8,888,728) in view of Horrigan et al. (US Pat 5,792,124) and Gerber (US PG Pub 2008/0132933).
Regarding claims 1-2, 4, 7, 9, 11-12, 15-16, Aboul-Hosn et al. discloses a percutaneous pump system, the system comprising: a cannula 14 having a proximal opening, a proximal section, a first distal section, a distal opening (fig. 2), and a lumen extending between the distal and proximal openings (col. 7, lines 13-15); and an impeller 48 configured to pump blood through the lumen of the cannula when the impeller is disposed in a vasculature of a patient (fig. 3).  Aboul-Hosn et al. discloses the cannula may be constructed from any number of suitable materials (col. 9, lines 61-65), but does not detail specifics, such as the proximal section of the cannula has a first flexural modulus that is constant along its length, and the first distal section of the cannula has a second flexural modulus that is constant along its length and which is smaller than the first flexural modulus, wherein the proximal section of the cannula forms a first curve in a first plane, the first distal section of the cannula forms a second curve in a second plane that is different from the first plane, and wherein the proximal section of the cannula includes a proximal inner wall made of a first material and a proximal outer wall made of a second material that is different than the first material.  Horrigan et al. discloses a cannula design where the proximal section 25 of the cannula has a first flexural modulus (Shore durometer 72D = 1344 psi) that is constant along its length, and a first distal section 15 of the cannula has a second flexural modulus (Shore durometer 55D = 901 psi) that is constant along its length which is smaller than the first flexural modulus, wherein the proximal section of the cannula includes a proximal inner wall 40 made of a first material (“TEFLON”) and a proximal outer wall made of a second material (“Pebax”) that is different than the first material (col. 4, lines 30-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula design of Aboul-Hosn et al. to with the design and materials as taught by Horrigan et al. in order to provide a cannula  that provides sufficient rigidity to for control during implantation, but with a soft tip to avoid puncturing or otherwise damaging a vessel as it twists through the vascular system (col. 1, lines 13-25).  Aboul-Hosn et al. does not expressly disclose wherein the proximal section of the cannula forms a first curve in a first plane, the first distal section of the cannula forms a second curve in a second plane different from the first plane.  Gerber discloses a cannula where a proximal section of the cannula forms a first curve in a first plane, the first distal section of the cannula forms a second curve in a second plane different from the first plane (“S-shape” [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula design of Aboul-Hosn such that the proximal section of the cannula forms a first curve in a first plane, and the first distal section of the cannula forms a second curve in a second plane different from the first plane as taught by Gerber in order to allow a clinician to more accurately position the cannula within the patient by allowing the clinician to shape the cannula as the need arises, and reduce the likelihood of trauma to surrounding tissue ([0056]).  
Regarding claim 2, Aboul-Hosn et al. in view of Horrigan et al. discloses a transition zone between the proximal section and the first distal section (fig. 6).
Regarding claim 4, Aboul-Hosn et al. discloses the distal opening is capable of being inserted in a right ventricle of a heart (col. 1, lines 33-37).
Regarding claim 9, Aboul-Hosn et al. discloses an inner wall and an outer wall and a reinforced coil 72 located between the inner wall and the outer wall (fig. 3).
Regarding claims 12, 15, Aboul-Hosn et al. in view of Horrigan et al. discloses the cannula includes a second distal section 20 between the first distal section 15 and a distal end (fig. 6).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US Pat 8,888,728) in view of Horrigan et al. (US Pat 5,792,124) and Gerber (US PG Pub 2008/0132933) as applied to claims 1-2, 4, 7, 9, 11-12, 15-16 above, and further in view of Wilson et al. (US PG Pub 2014/0277405).
Regarding claim 3, Aboul-Hosn et al. in view of Horrigan et al. disclose the first flexural modulus (Shore durometer 72D = 1344 psi) is configured to increase a buckling resistance of the cannula (col. 4, lines 30-35), and Aboul-Hosn et al. discloses a guide wire 22 to be used for implanting the percutaneous pump system (col. 12, lines 12-37) and but does not disclose specifics of the guide wire, such as it having a third flexural modulus along at least a length portion of its length, and the second flexural modulus (Shore durometer 55D = 901 psi) is less than or equal to the third flexural modulus.  Wilson et al. teaches it is known in the art for guide wires to comprise a sufficiently stiff flexural modulus of approximately 19,900,000 psi in order to resist undesirable bending and/or kinking ([0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aboul-Hosn et al. to try using the guidewire as taught by Wilson et al. in order to provide a guiding device for the percutaneous pump system that resists undesirable bending and/or kinking ([0062]).

Claim(s) 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US Pat 8,888,728) in view of Horrigan et al. (US Pat 5,792,124) and Gerber (US PG Pub 2008/0132933) as applied to claims 1-2, 4, 7, 9, 11-12, 15-16 above, and further in view of Corl et al. (US PG Pub 2014/0187964).
Regarding claim 5, Aboul-Hosn et al. does not expressly disclose the first distal section of the cannula includes a first distal inner wall made of a third material that is different than the first material, and a first distal outer wall made of a fourth material that is different than the second material and the third material.  Corl et al. teaches it is known in the art for a cannula to comprise a proximal inner wall comprising a first material ([0039]), a proximal outer wall comprising a second material ([0037]), a distal inner wall comprising a third material ([0040]), and a distal outer wall comprising a fourth material ([0037]) that is different than the second material and the third material ([0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aboul-Hosn et al. to select these materials for the cannula proximal inner, outer and distal inner and outer walls since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.  
Regarding claim 8, Aboul-Hosn et al. in view of Horrigan et al. discloses wherein the first distal section of the cannula includes a first distal inner wall made of the first material (col. 4, lines 30-35) but does not disclose a first distal outer wall made of a third material that is different than the second material.  Corl et al. teaches it is known in the art for a cannula to comprise a proximal outer wall comprising a second material ([0037]), and a distal outer wall comprising a third material ([0037]) that is different than the second material ([0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aboul-Hosn et al. to select these materials for the cannula proximal inner, outer and distal inner and outer walls since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US Pat 8,888,728) in view of Horrigan et al. (US Pat 5,792,124) and Gerber (US PG Pub 2008/0132933) as applied to claims 1-2, 4, 7, 9, 11-12, 15-16 above, and further in view of Baxter et al. (US PG Pub 2014/0155862).
Regarding claim 6, Aboul-Hosn et al. in view of Horrigan et al. discloses the second flexural modulus is equal or lower than 15,000 psi (Shore durometer 55D = 901 psi; col. 4, lines 30-35) but does not expressly disclose the first flexural modulus is equal to or greater than 23,000 psi.  Baxter et al. teaches it is known in the art to select flexural modulus ranges of 9,000 psi to about 250,000 psi for a proximal section of a cannula used for interfacing with a patient ([0102]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aboul-Hosn et al. to select this known flexural modulus range for a flexible differentiated cannula as taught by Baxter et al. as it is a known range in the art, and doing so would not alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US Pat 8,888,728) in view of Horrigan et al. (US Pat 5,792,124) and Gerber (US PG Pub 2008/0132933) as applied to claims 1-2, 4, 7, 9, 11-12, 15-16 above, and further in view of Aboul-Hosn et al. (US PG Pub 2006/0063965; hereinafter “Aboul-Hosn et al. ‘965”).
Regarding claim 10,  Aboul-Hosn et al. does not expressly disclose at least a portion of the reinforced coil has a variable pitch length.  Aboul-Hosn et al. ‘965 teaches a cannula comprising a reinforced spiraling wire molded into the wall 218 to provide stiffness, where the pitch may be adjusted for the desired stiffness ([0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aboul-Hosn et al. to include the variable pitch length in the spiraling wire as taught by Aboul-Hosn et al. ‘965 to provide a variable stiffness in the cannula since such a modification would have involved a mere change in the form or shape of a component and such a rearrangement would be reasonably predictable.  

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US Pat 8,888,728) in view of Horrigan et al. (US Pat 5,792,124) and Gerber (US PG Pub 2008/0132933) as applied to claims 1-2, 4, 7, 9, 11-12, 15-16 above, and further in view of Aggerholm et al. (US PG Pub 2015/0367098).
Regarding claims 13-14, Aboul-Hosn et al. in view of Horrigan et al. does not expressly disclose the second distal section includes a second distal inner wall made of a third material and a second distal outer wall made of a fourth material, wherein a flexural modulus of the fourth material is greater than a flexural modulus of the third material. Aggerholm et al. teaches a cannula comprising an inner wall 28 comprising a third material ([0036]) and an outer wall 30 made of a fourth material ([0042]), the inner wall 28 provided to increase kink resistance by minimizing the material having greater compressibility ([0016]), the flexural modulus of the fourth material being greater than a flexural modulus of the third material ([0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aboul-Hosn et al. to include the second distal inner wall as taught by Aggerholm et al. in order to increase the kink resistance of the cannula ([0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792